ACCEPTED
                                                                          04-15-00338-CV
                                                              FOURTH COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
                                                                   10/28/2015 12:03:08 AM
                                                                           KEITH HOTTLE
                                                                                   CLERK

IN THE FOURTH COURT OF APPEALS FOR THE STATE OF TEXAS

                                                          FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                       NO. 04-15-00338-CV
                                                  10/28/2015 12:03:08 AM
                                                     KEITH E. HOTTLE
                                                           Clerk

             ARTHUR BUTCHER,
                       Appellant,
                             V.
             CITY OF SANANTONIO,
             THROUGH ITS AGENT,
             CITY PUBLIC SERVICE
             BOARD OF SAN ANTONIO,
             d/b/a CPS ENERGY,
                       Appellee.
        _________________________________________
        APPELLANT’S MOTION FOR EXTENSION
        OF TIME TO FILE AMENDED BRIEF
        _________________________________________



                                      SAMUEL C. BEALE
                                      STATE BAR No.01952380
                                      5821 SOUTHWEST FREEWAY
                                      HOUSTON, TEXAS 77057
                                      TEL 281.664.6400
                                      FAX 281.664.6423
                                      ATTORNEY FOR APPELLANT
                                      ARTHUR BUTCHER




                                  i
     APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE

                                AMENDED BRIEF


COMES NOW, ARTHUR BUTCHER, Appellant, in the above entitled and

numbered case and files this request for an extension of time to file his Amended

Appeal Brief the Court ordered to be filed not later than October 26, 2015 which

order was made on October 16, 2015. And, Appellant would respectfully show the

Court as follows:


1.    From October 6, 2015 through October 21, 2015 Plaintiff’s counsel did not

have access to his Houston, Texas office and Appellant’s files due to out of town

and out of state court appearances and client transactional matter as well as a

temporary office lockout.


2.    On October 13, 2015, Appellant’s counsel file an appeal brief using the

client case draft brief and partial client records available to Appellant’s counsel on

electronic medium.


3.    After regaining access to Appellant’s full file, including the record in the

case below, on Sunday, October 25, 2015, Appellant’s counsel completed the

ordered corrections and updates to Appellant’s Amended Brief but not before

Appellant’s Counsel had to catch the last airplane from Houston, Texas to


                                          i
Lubbock, Texas to travel to Plains, Texas to begin a Monday morning felony

criminal trial in Cause No. 3008 in Yoakum County, Texas.


4.    While in Plains, Texas, Plaintiff’s counsel had little to no internet or

telephone access until the completion of the trial on today, October 27, 2015.

Plaintiff’s counsel is presently near Lubbock, Texas and seeking to return to his

office in Houston, Texas at this time.


5.    Plaintiff’s Counsel, contemporaneously with the filing of this motion, files

the conforming Appellant’s Brief.


6.    Appellant respectfully requests that the Court grant a one day extension of

time to file the conforming brief because of the extenuating circumstances

preventing this Counsel from filing the brief prior to today, October 27, 2015.,




                                Respectfully Submitted,
                                /S/ Samuel C. Beale
                                SAMUEL C. BEALE
                                STATE BAR No.01952380
                                5821 SOUTHWEST FREEWAY, # 416
                                HOUSTON, TEXAS 77057
                                TEL 281.664.6400
                                FAX 281.664.6423
                                ATTORNEY FOR ARTHUR BUTCHER
                                APPELLANT


                                          i
                   CERIFICATE OF SERVICE
On October 27, 2015 pursuant to Rule 6.3 of the Texas Rules of Appellate
Procedure, a copy of the Appellants Brief was served on Appellee by efiling and a
copy was served by facsimile transmission:


                                                CHRISTINE E. REINHARD
                                                STATE BAR No. 24013389
                                                SCHMOYER & REINHARD
                                                17806 INTERSTATE 10
                                                SAN ANTONIO, TEXAS 78257


                          /S/ Samuel C. Beale
                         SAMUEL C. BEALE




                                        i